   Case 2:20-cv-02475-JFW-MAA Document 28 Filed 12/28/20 Page 1 of 1 Page ID #:119




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 20-2475-JFW(MAAx)                                      Date: December 28, 2020

Title:        Orlando Garcia -v- Joy SM, Inc., et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                 None Present
              Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                       ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                         None

PROCEEDINGS (IN CHAMBERS):               ORDER TO SHOW CAUSE RE: SANCTIONS FOR
                                         FAILURE TO APPEAR AT SCHEDULING
                                         CONFERENCE

       Counsel are ordered to show cause, in writing, no later than January 5, 2020, why sanctions
should not be imposed against them in the amount of $1,500 each for failure to timely complete the
court ordered mediation on or before December 14, 2020.

       In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, no
oral argument will be heard unless otherwise ordered by the Court. The Order will stand submitted
upon the filing of the response to the Order to Show Cause.

         IT IS SO ORDERED.




                                                                              Initials of Deputy Clerk sr
